PER CURIAM:
For the reasons stated today in our opinion in Delta Air Lines, Inc. v. Kramarsky, 725 F.2d 146, on remand from the United States Supreme Court, Shaw v. Delta Air Lines, Inc., — U.S. —, 103 S.Ct. 2890, 77 L.Ed.2d 490 (1983), we affirm the judgment of the district court enjoining enforcement of New York’s Human Rights Law, N.Y.Exec.Law § 296 (McKinney 1972 & Supp.1980-81). For the reasons stated in our original opinion in the present case, 650 F.2d 1308, 1309, plaintiff’s claim under 42 U.S.C. § 1983 is remanded for such further consideration as may be appropriate.